Title: To George Washington from David Forman, 17 October 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 17th October 1781
                  
                  The British Fleets are now Compleatly Repaired Twenty five or 26 Ships of the Line including the Prince William of 74 and The Torbay of 64 Guns Arrived from the West Indies, They have allso Three Ships of 50 Guns which they Intend taking in The line.
                  enclosed your Excly has an acct handed me from New York on which I think dependance may be made it comes through a person who has it in his power to know their intended operations.
                  Your Excly will I hope excuse my sending the Original paper without any Observations on it When I inform Your Excly that I this day had my Good Friend Doct. Scudder killed by my side on the Banks of Black point in Shrewsbury and that my particular Attention is demanded to his Widow and Children.
                  I have a Very Strict look out kept in Their Shipping and will Your Excly may relye on it send forward the moment they sail.  I have the Honr to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                  
               